Direct Dial: 202.293.8117 jmitchell@williamsmullen.com February 2, 2012 VIA EDGAR Mr. Milwood Hobbs United States Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Hibbett Sports, Inc., File No.:0-20969 Comment Letter dated January 27, 2012 Dear Mr. Hobbs: This letter follows up on our call of late yesterday.On behalf of my client, Hibbett Sports, Inc., I have requested and you have granted an extension of time for responding to the staff’s comment letter of January 27, 2012, in connection the above-referenced matter.As we discussed, you have granted an extension until Friday, February 24, 2012. If you have any questions or concerns about this matter in the mean time, please do not hesitate to give me a call. Very truly yours, /s/ John S. Mitchell, Jr. John S. Mitchell, Jr. JSMJr/lac cc:Jeffry O. Rosenthal Chief Executive Officer, Hibbett Sports, Inc. A Professional Corporation NORTH CAROLINA—VIRGINIA—WASHINGTON, D.C.—LONDON 1treet, N.W., Suite 1200 Washington, D.C. 20066 Tel: 202.833.9200 Fax: 804.783.6507 or 202.293.5939 www.williamsmullen.com
